The following opinions were filed February 7, 1922:
Eschweiler, J.
The explanation offered by Mrs. Anderson, formerly Reeve, as to her false assertion in February, 1902, of the birth of a child in October, 1901, and her subsequent similar assertions, is to the effect that her husband in the fall of 1901 had caused to be published and announced that there was a child born to them while *587Mrs. Reeve was absent from Oshkosh, and that through his efforts a false certificate of the birth qf such alleged child had been obtained from a physician in Indianapolis, Indiana, and recorded there, and that upon the death of George K. Reeve she desired to' continue the representation which had been so made by him. She was of course thereby .renouncing her right as sole heir at law of George K. Reeve to the ownership of No. 17 Main street, property subsequently sold for $7,000, and contented herself with asserting but a dower interest therein while continuing to carry out such representations.
The proper solution of the problem presented on this phase of the case is more within the field of psychology than that of the law, and we -must content ourselves with saying that under the record as presented the trial court was amply justified in law and supported by the facts in reaching his conclusion, although based as it must be largely upon the testimony of Mrs. Reeve confessing the fraud she perpetrated upon the court, and it must therefore be taken as verities that George K. Reeve died without living issue him surviving; that upon his death all his title to No. 17 Main street passed to Amelia E. Reeve, his widow, as his sole heir at law; that upon the death of the widow of Thomas T. Reeve all the latter’s title to 161 Main street passed to his residuary devisees, whose interests are represented by the petitioners herein.
The trial court was also justified in his finding that although the two daughters of Thomas T. Reeve had grounds for suspecting in 1902 that there was no surviving issue of George K. Reeve, yet in the face of the birth certificate recorded in Indianapolis, Indiana, and discovered by their agents, the continued assertion by Mrs. Reeve that there was a child Lucas T. Reeve, the producing of the child Marshall Beamon as such in Oshkosh, her continued assertion to the same effect in the proceedings instituted in 1908 whereby it was sought to question such claim, still their suspicions were *588insufficient to warrant any reasonable expectation by them of success in then establishing such fraud, and that therefore they did not have sufficient knowledge to charge them with the duty of making positive assertion thereof until less than one year before the commencement of these proceedings, and the conclusion of the court based on such finding must stand.
It must be observed here that all the proceedings taken by Mrs. Anderson in connection with her strange fraud were done without the apparent advice of any one and without having retained on her own behalf any attorney, until apparently some time in 1918 she consulted with Mr. Louis Reuscher, a member of the bar of Cincinnati, Ohio, who, it is pleasing to note, upon learning the situation, with commendable promptness and propriety caused the real situation to be disclosed to the guardian and the others interested.
The purpose of the petitioners Mary E. Miller and Mary R. Fraker in asking for the relief granted them by the court below was twofold: one, to clear from the records of the probate court of Winnebago county all findings or adjudications which in effect held that there was issue surviving George K. Reeve, whereby the title of the petitioners under the will of Thomas T. Reeve to the real estate at 161 Main street would be subject to question, inasmuch as if there were such issue the petitioners had no title, if there were no such issue they had absolute title; and secondly, to have refunded to them the moneys paid by them in 1908 to the guardian in what was then a good-faith attempt on their part to purchase their peace from, such assertion of a superior title to said real estate then falsely made by Mrs. Reeve and innocently, and therefore properly, maintained by the guardian.
From what has been said as to the very evident propriety of the finding by the trial court that under all the facts and circumstances there was no such knowledge on the part of the petitioners of the falsity of such brazen assertion by Mrs. Reeve that she was the mother of issue of George K. *589Reeve him surviving as to charge the petitioners with any duty to do more than was done by them, it is clear that the petitioners cannot be deprived of their rights on the ground of any alleged laches on their part, and no more need be said on that score.
Neither can the petitioners be denied their right to relief as to either of the purposes presented in their petitions on the ground that they are barred by the provisions of any statute of limitations. If any such statute were applicable it could be none other than sub. (7) of sec. 4222, Stats., which requires the bringing within six years of any action for relief on the ground of fraud in any case which was before 1857 cognizable by the court of chancery, and providing that “the cause of action in such case is not deemed to have accrued until the discovery, by the aggrieved party, of the facts constituting the fraud.”
Under the testimony supporting the conclusion of the trial court there was no such discovery of the fraud perpetrated by Mrs. Anderson to bring it within any reasonable interpretation to be given to the quoted language of the statute just above cited until within one year prior to the commencement of this action. The mere suspicion which had existed during all this time was not of sufficient weight and dignity to make it a discovery of the fraud such as is contemplated in the statute. Estate of O’Neill, 90 Wis. 480, 63 N. W. 1042; O’Dell v. Burnham, 61 Wis. 562, 570, 21 N. W. 635; 25 Cyc. 1192; Larson v. McMillan, 99 Wash. 626, 170 Pac. 324. And such is especially so where, as here, the knowledge as to the real facts-is so particularly with the one who was so falsely asserting her motherhood and refusing to be examined as a witness, as she might perhaps continue to do, being at the time a nonresident. There was also in a measure an exhaustion by the petitioners of their sources of information when they had started their action in 1908, and their duty to proceed should be considered as then ended. 25 Cyc. 1193.
It is also evident that the relief sought in this case, which *590involved primarily a clearing of the records of the probate court of all proceedings which were the result of the fraud perpetrated by Mrs. Anderson in her false assertion as to the birth of issue of George K. Reeve, is one in which relief could be sought only in a court of chancery.
We are also satisfied that the court below, in clearing its records of the result of the fraud perpetrated upon it and the restoring of the money to the*petitioners, was amply justified upon still broader grounds than merely overruling the objections interposed to such relief based upon the plea of laches or of the statute of limitations.
At the close of the hearing and upon its conclusions as to the facts as above stated, the county court found itself in this position, viz.: that there was in its present control and subject to its orders a fund in the hands of one who was at least a de facto officer of the court, namely the guardian; all this pursuant to proceedings in the same court based upon the false assumption that there was in existence a living surviving issue of George K. Reeve, knowledge then brought home to the court that there never has been any such minor,' present necessity of clearing its records of that which was the result of fraud, and finally to make a lawful disposition of such funds.
To meet and dispose of such a peculiar situation there manifestly ought at least to be judicial power and authority somewhere. We have no difficulty in determining that there exists such an inherent power in the very nature of the county court having the primary duty of administering testate or intestate property. Its duty and power, so far as it affects the property of a deceased person, is not impaired by mere lapse of time, so long at least as title to real property under the special statutes regulating that subject is not questioned or rights o’f innocent purchasers of real or personal property affected. It may assume jurisdiction to administer the estate of a deceased at a period long subsequent to the death, and it long continues to have jurisdiction to clear its *591records of that which, because of fraud, it was induced to do or for which it lacked jurisdiction.
Neither long and unexplained delay nor any provision of the statute of limitations can be successfully invoked against the power and duty of a probate court to'probate a will whenever duly presented to it for that purpose. Hanley v. Kraftczyk, 119 Wis. 352, 356, 96 N. W. 820; Will of Brandon, 164 Wis. 387, 391, 160 N. W. 177; Estate of Hume, 179 Cal. 338, 343, 176 Pac. 681 (citing on page 346 decisions from Idaho and Kentucky only to the contrary) ; note to 57 L. R. A. 253. That a court of probate jurisdiction as distinguished from other courts has such inherent power over its judgments has been repeatedly declared by this court. In re Fisher, 15 Wis. 511, 521; Israel v. Silsbee, 57
Wis. 222, 228, 15 N. W. 144; Archer v. Meadows, 33 Wis. 166; Estate of O’Neill, 90 Wis. 480, 484, 63 N. W. 1042; Parsons v. Balson, 129 Wis. 311, 318, 109 N. W. 136; Scheer v. Ulrich, 133 Wis. 311, 316, 113 N. W. 661; Estate of Staab, 166 Wis. 587, 592, 166 N. W. 326.
The doctrine is recognized in other jurisdictions, as in Fidelity & C. Co. v. Withington, 229 Mass. 537, 118 N. E. 902, where a decree of the probate court discharging a surety, which discharge had been obtained on false statements then made to the court, was vacated although sixteen years had elapsed; and in Jones v. Jones, 223 Mass. 540, 112 N. E. 224, where a new order of distribution was made twelve years after the first one.
A decree of the probate court may be subsequently annulled when clearly shown to be without foundation in law or in fact. Merrill T. Co. v. Hartford, 104 Me. 566, 572, 72 Atl. 745.
It is also clear that the jurisdiction to grant such relief is primarily in such probate court rather than in a court of general equity power. Archer v. Meadows, 33 Wis. 166, 172; Thompson v. Nichols, 254 Fed. 973.
The reason for such broader and more unlimited power *592as to its own proceedings being vested in probate courts may-well be based upon the peculiar nature of such courts, as shown in the interesting discussion of the subject in Waters v. Stickney, 12 Allen (94 Mass.) 1, and because there'an overlooked codicil to a will, found on the back' thereof, was probated fifteen years after the will was admitted. Unlike the courts of purely civil jurisdiction, which are concerned primarily with disputes between the living, the probate courts always have in their administration proceedings as a silent party, but none the less never to be overlooked, the deceased, whose directions as to the .disposition of his property, lawfully expressed by will, or, when intestate, by the statutes of administration, must be preserved by the probate court even as against the wishes and desires of all the living parties before the same court. Will of Dardis, 135 Wis. 457, 115 N. W. 332; Will of Rice, 150 Wis. 401, 448, 136 N. W. 956, 137 N. W. 778; Estate of Staab, 166 Wis. 587, 166 N. W. 326.
There was not merely improper exercise of jurisdiction byr the probate court in the appointment of a guardian for the alleged minor, Lucas T. Reeve, but an absolute and complete want of jurisdiction. The actual existence of a minor for whom guardianship proceedings purport to be taken is as much an essential element for jurisdiction as is the death of an individual for whom administration proceedings are attempted.
The decisions are numerous that unexplained absence for over seven years, which in the law of evidence raises a presumption of death, is of no effect to give validity to administration proceedings where predicated upon such unexplained absence, the person being alive. Melia v. Simmons, 45 Wis. 334; Wis. T. Co. v. Wis. M. & F. Ins. Co. Bank, 105 Wis. 464, 469, 81 N. W. 642; Will of Rice, 150 Wis. 401, 136 N. W. 956, 137 N. W. 778; Scott v. McNeal, 154 U. S. 34, 49, 14 Sup. Ct. 1108, citing 45 Wis. 334, supra, and many *593other cases, at p. 43; Jochumsen v. Suffolk Sav. Bank, 3 Allen (85 Mass.) 87; Stevenson v. Superior Court, 62 Cal. 60.
The distinction between such attempted administration proceedings, absolutely void because the individual whose estate is attempted to be administered is alive, and the statutory proceedings provided for in Pennsylvania under the police power, whereby the property of absentees is conserved and in some measure distributed, is clearly pointed out in Cunnius v. Reading School Dist. 198 U. S. 458, 25 Sup. Ct. 721, which distinguishes, at page 472, the situation presented under such statutes from, those presented in the cases first above cited. A similar ruling is made in passing upon a like statute in Massachusetts in the two cases of Provident Inst. for Savings v. Maloney, 221 U. S. 660, 31 Sup. Ct. 661, and Blinn v. Nelson, 222 U. S. 1, 6, 32 Sup. Ct. 1.
If death as well as domicile at the time of the death are each jurisdictional facts necessary to exist in order that a probate court may administer an estate, as held in Barlass v. Barlass, 143 Wis. 497, 498, 128 N. W. 58, it must be equally true that actual existence of a ward is a jurisdictional fact required for any validity to an order of a county court appointing a guardian under sec. 3962, Stats.
There being no ward there could be no guardianship proceedings. And the court should therefore vacate and hold for naught its adjudications in such alleged guardianship proceedings. The court therefore'finds itself with the control and disposition of a fund in the hands of a de facto officer of the court, for such the guardian must be held so .far at least as the property in his hands is concerned, and the duty is plain on the court to restore, as he did, so much of the fund as has been improperly received from the petitioners. Manifestly neither the guardian nor the guardian ad litem, as such, can assert any personal right to have the *594funds or any part thereof remain in their control, nor is there any one in whose behalf they may assert any right or interpose any plea.
The appeal of Amelia E. Anderson from the order of the court below dismissing her petition for the payment to her of the balance of the funds in the hands of the guardian presents a more perplexing question.
The Gordian knot so presented was solved by the trial court by declaring that the actions of Mrs. Anderson in presenting to the guardian and the court the minor, Marshall Beamon, as being the mythical and nonexistent Lucas,, T. Reeve and the living issue of George K. Reeve at the time of the appointment of the guardian and at about the time of the final settlement of the estate of George K. Reeve, her acquiescence in the assigning of the real property to the alleged Lucas T. Reeve as such heir and contenting herself with but her dower right, thereby vested that which would have belonged to Lucas T. Reeve, if there had been such infant, in and to the boy Marshall Beamon, and that she is now estopped by reason of her fraud from asserting title to the proceeds from the sale of the property.
Much as we regret to be obliged to hold that one like Mrs. Anderson, party to a deception on the court, should nevertheless be permitted to benefit by the very same proceedings and in the same court in which she perpetrated her fraud, yet nevertheless we feel constrained to hold that the disposition made by the trial court as presented here upon her appeal cannot be sustained.
She was not aware of the existence of Marshall Beamon and he formed no part of her design or scheme at the time of the application for administration on the estate of George K. Reeve in February, 1902. What she did then was certainly not with a view of conferring any benefit upon Marshall Beamon. That purpose, if it ever existed, could not have arisen before 1906, when she first met him. She then used him merely as an instrumentality in the scheme *595which she had started long before. There was nothing in the shape of a contract, express or implied, between her and Marshall Beamon under which he could claim any cause of action against her in connection with this transaction. Marshall Beamon was not induced to do or refrain from doing anything on his own behalf by reason of what Mrs. Reeve did, and so no estoppel can arise. The property that was being disposed of in the final decree in the estate of George K. Reeve was practically all real estate. She conveyed no interest in such property by any writing sufficient under the statute of frauds to Marshall Beamon, either under his own name or under the name of Lucas T. Reeve. She never asserted, claimed, or had possession of the personal property in the hands of the guardian so that she could, by delivery thereof, make a valid gift inter vivos to said Marshall Beamon. The rights and title of George K. Reeve in the real estate, No. 17 Main street, passed to and vested in Mrs. Reeve as his sole heir at law upon his death, and it became, and is now the primary duty of the probate court to administer the property and determine the ownership thereof as of the time of such death. The balance of the fund derived from the sale of the real estate, No. 17 Main street, is now for all intents and purposes, and most assuredly so far as Mrs. Anderson is concerned, substituted for such real estate. It now must be disposed of according to the statutes of distribution and as of the time of the death of George K. Reeve. That the fraud of Mrs. Reeve, now Anderson, to some extent thwarted and largely delayed that disposition, cannot, we regret to say, defeat the disposition that the statutes have declared the county court must make of intestate property.
The statutes of distribution place the title to this balance of the fund in the hands of the guardian in Mrs. Reeve and no one else, and that, therefore, must be the present disposition of such fund. It cannot remain in the hands of the court, it cannot remain in the hands of the guardian. There *596is no one who can assert a title to the same which can be recognized by the probate court other than Mrs. Anderson as sole heir at law of George K. Reeve, and, the law placing the title to that in Mrs. Reeve, the courts, have no other alternative than to follow such statutory direction.
It follows therefrom that so much of the judgment of the court below as directed the payment of the specified amount to the petitioners is affirmed; so much thereof as denied the petition of Mrs. Anderson and dismissed the same must be reversed, and an order be made directing the payment to Mrs. Anderson of the balance left in the hands of the guardian, after deducting therefrom the proper allowances to be fixed by the court below for the services 'of the guardian and guardian ad litem as de facto officers of the court. The fees of the clerk of this court and the costs of the petitioners on this appeal are to be allowed out of the funds in the hands of the guardian. No other costs to be allowed.
By the Court. — So much of the judgment as awards payment to the petitioners is affirmed; so much thereof as directs the dismissal of the petition of Mrs. Anderson is reversed, and the cause remanded with directions to enter judgment in accordance herewith.